DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art in the record (in particular, US Pub. 2018/0367282 to Li et al. (hereinafter “Li”)) does not disclose, with respect to claim 1, the determining, by the network device based on the relationship between the first sub-band set and a second sub-band set, the corresponding channel listening type by the terminal device for the first sub-band set comprises: when each sub-band in the first sub-band set is comprised in the second sub-band set, determining the channel listening type is the short listening type; or when at least one sub-band in the first sub-band set is not comprised in the second sub- band set, determining that the channel listening type is the long listening type as claimed.  Rather, Li teaches sending, by the network device, only one indication information to the terminal device for performing channel listening on the sub-bands in the first sub-band set, wherein the only one indication information indicates the channel listening types (“the private scheduling information includes at least one of the following: a Listen-Before-Talk (LBT) type” in [0085]).  The same reasoning applies to claim 11 mutatis mutandis.  Accordingly, claims 1, 3, 4, 6-11, 13, 14 and 16-20 are allowed.
Li et al. (US Pub. 2019/0132882) teaches performing LBT over certain sub-bands [0286].
Si et al. (US Pub. 2019/0116616) teaches the terminal needs to perform the LBT mechanism and four types of LBT are defined, the base station may use 2 bits to indicate the LBT type when sending the indication information [0100].
Li et al. (US Pub. 2019/0200389) teaches the LBT type indication is borne by Uplink (UL) grant, which is used to schedule the UE, or is borne by Downlink (DL) cell common signaling [0066].
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLEMENCE S HAN whose telephone number is (571)272-3158.  The examiner can normally be reached on Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CLEMENCE S HAN/Primary Examiner, Art Unit 2414